DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 09/18/2019 has been entered and fully considered.
Claims 4-7, 9, 14, 17, 25, 30, 37, 44, and 47 have been amended.
Claims 8, 12-13, 15-16, 18-24, 26, 31-36, 38-43, 45-46, and 48-52 have been canceled.
Claims 1-7, 9-11, 14, 17, 25, 27-30, 37, 44, and 47 pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/GB2017/053403 filed 11/10/2017 and GB1619473 filed 11/17/2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/15/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Specification
The disclosure’s abstract is objected to because: The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-11, 14, 17, 25, 27-30, 37, 44, and 47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-7, 9-11, 14, 17, 25, 27-30, 37, 44, and 47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 44, and 47 are directed to the abstract idea of mental processes.  The claim(s) recite analyzing a map to determine a probability of an encounter, and selecting a flight plan that has a lower chance of having an encounter which are basic concepts of performing human mind activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the shortest flight path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the lowest overall probability of encounter" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the nearest N node" and "the nearest N voxels" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 27-28 recite “A method as claimed in claim 26” however claim 26
Regarding claims 27-28, Applicant recites in lines 1 of the claims "A method as claimed in claim 26". Claim is rejected for being indefinite because the claim is unclear. Claim 26 is canceled, and these claims dependent on a canceled claim. Examiner understands this might be a typographical error and claims 27-28 were meant to be amended however Examiner does not know in which the claims depends on. Do they depend back to claim 25 or claim 1. Therefore, the claims are indefinite. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 25, 44, and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levy et al. (USPGPub 2016/0140851).	As per claim 1, Levy discloses a method for determining a flight path for an aircraft system, the method comprising: 	analysing an intensity map relating to a three dimensional space (see at least paragraph 0093; wherein a flight risk map of the geographical air space is generated based on the defined volumes, where each volume is associated with a certain flight safety score), wherein the intensity map comprises an array of voxels, each voxel defining a volume in the three dimensional space (see at least paragraph 00082; wherein the geographical air space is divided into zones. Optionally, the zones are geometric volumes, for example, cubes), and each voxel having a related traffic intensity value (see at least paragraph 0085; wherein a flight safety score is assigned to each respective zone. The flight safety score is designated from multiple available flight safety scores, based on the presence of at least one existing object type within the respective volume) based on historical flight data through that voxel (see at least paragraphs 0078-0080; wherein dynamic updates of factors affecting zones are received. For example: Weather, which may include current and/or forecasted weather conditions. Air traffic control information, which may include current and/or planned air traffic information, for example, a police helicopter aerial pursuit in progress within a certain area of the town); 	determining a probability of an encounter for a preferred flight path between a start point and an end point via one or more voxels in the three dimensional space (see at least paragraph 0125; wherein the flight plan includes an entrance point into the geographical air space, and an exit point out of the geographical air space), based on traffic intensity values of the one or more voxels along the preferred flight path (see at least paragraph 0128; wherein at 506, when the drone proposes the flight plan, one or more risk scores are calculated for the flight plan based on the flight risk map. For example, a total risk score may be calculated based on scores of respective zones the drone is proposing to fly through. In another example, each zone the drone is proposing to fly through is individually evaluated, to identify zones where the drone is not allowed to fly through (e.g., high risk zone, restricted zone, physical barrier zone)); and 	selecting the preferred flight path if the probability of encounter is less than a first threshold value (see at least paragraph 0132; wherein the flight plan proposed by the drone and/or each flight plan generated by the server are evaluated. The respective flight plan is approved or rejected. The approval or rejection may be performed by comparing the total calculated risk of flight to a predefined total risk threshold. When multiple flight plans are proposed, a subset of one or more flight routes with acceptable total flight risk is designated. The approval or rejection may be performed by checking whether a portion (or all) of the flight plan involves flying through certain zones. For example, a flight plan that flies only through low risk zones is approved. In another example, a flight plan that includes a short flight segment through a restricted zone is denied).  	As per claim 2, Levy discloses wherein, if the determined probability of encounter is above the first threshold value, selecting an alternative flight path between the start point and the end point (see at least paragraph 0132; wherein the flight plan proposed by the drone and/or each flight plan generated by the server are evaluated. The respective flight plan is approved or rejected. The approval or rejection may be performed by comparing the total calculated risk of flight to a predefined total risk threshold. When multiple flight plans are proposed, a subset of one or more flight routes with acceptable total flight risk is designated. The approval or rejection may be performed by checking whether a portion (or all) of the flight plan involves flying through certain zones. For example, a flight plan that flies only through low risk zones is approved. In another example, a flight plan that includes a short flight segment through a restricted zone is denied).  	As per claim 3, Levy discloses wherein selecting an alternative flight path between the start point and end point comprises: comparing the probability of encounter along two or more different flight paths between the start point and end point, via different voxels in the three dimensional space; and selecting a flight path which has a probability of encounter lower than the first threshold value (see at least paragraph 0132; wherein the flight plan proposed by the drone and/or each flight plan generated by the server are evaluated. The respective flight plan is approved or rejected. The approval or rejection may be performed by comparing the total calculated risk of flight to a predefined total risk threshold. When multiple flight plans are proposed, a subset of one or more flight routes with acceptable total flight risk is designated. The approval or rejection may be performed by checking whether a portion (or all) of the flight plan involves flying through certain zones. For example, a flight plan that flies only through low risk zones is approved. In another example, a flight plan that includes a short flight segment through a restricted zone is denied).  	As per claim 4, Levy discloses wherein selecting an alternative flight path comprises selecting the shortest flight path which has a probability of encounter lower than the first threshold value (see at least paragraph 0133; wherein when multiple flight plans have been proposed by the drone, and/or multiple flight plans have been generated, one or more routes are selected from the subset of safe and/or pre-approved flights. The most optimal routes may be selected, for example, based on an optimization of total flight risk and total flight length. For example, shorter flight paths being preferred over long flight paths when risk is similar. For example, longer flight paths being preferred over shorter flight paths when risk of the shorter flight is higher than risk of the longer flight).  	As per claim 5, Levy discloses wherein selecting an alternative flight path comprises selecting the flight path which has the lowest overall probability of encounter (see at least paragraph 0132; wherein the flight plan proposed by the drone and/or each flight plan generated by the server are evaluated. The respective flight plan is approved or rejected. The approval or rejection may be performed by comparing the total calculated risk of flight to a predefined total risk threshold. When multiple flight plans are proposed, a subset of one or more flight routes with acceptable total flight risk is designated. The approval or rejection may be performed by checking whether a portion (or all) of the flight plan involves flying through certain zones. For example, a flight plan that flies only through low risk zones is approved. In another example, a flight plan that includes a short flight segment through a restricted zone is denied). 	As per claim 6, Levy discloses wherein selecting an alternative flight path comprises selecting a flight path which has a zero probability of encounter (see at least paragraphs 0133-0136; wherein the server may calculate one or more alternative pre-approved flight routes. Alternative flight routes may be calculated to try and identify flight route that are more optimal than the previous identified routes, such as when the drone requested a flight route and/or when the drone proposed the flight route…The flight plan may be dynamically updated, such as in real time, for example, in view of sudden changes in conditions, for example, closing off of air zones due to a terrorist attack, changes in flight risk due to an onset of a storm, and changes in flight risk due to an increase in the number of drones flying through one or more zones of the current flight plan).  	As per claim 7, Levy discloses wherein determining a probability of encounter comprises determining if one or more voxels along the flight path comprise a traffic intensity value above a second threshold value (see at least paragraph 0128; wherein a total risk score may be calculated based on scores of respective zones the drone is proposing to fly through. In another example, each zone the drone is proposing to fly through is individually evaluated, to identify zones where the drone is not allowed to fly through (e.g., high risk zone, restricted zone, physical barrier zone)). 	As per claim 11, Levy discloses wherein selecting an alternative flight path comprises selecting an alternative flight path which avoids one or more voxels having a traffic intensity value above a second threshold value (see at least paragraph 0132; wherein the flight plan proposed by the drone and/or each flight plan generated by the server are evaluated. The respective flight plan is approved or rejected. The approval or rejection may be performed by comparing the total calculated risk of flight to a predefined total risk threshold. When multiple flight plans are proposed, a subset of one or more flight routes with acceptable total flight risk is designated. The approval or rejection may be performed by checking whether a portion (or all) of the flight plan involves flying through certain zones. For example, a flight plan that flies only through low risk zones is approved. In another example, a flight plan that includes a short flight segment through a restricted zone is denied).  	As per claim 25, Levy discloses further comprising the step of generating the intensity map by: receiving transponder signals and/or automatic dependent surveillance- broadcast, ADS-B, signals and/or other flight position information from aircraft travelling through the three dimensional space, and/or from other sources, over a period of time (see at least abstract; wherein receiving flight data representing a certain flight path through the geographical air space); and generating traffic intensity values for the plurality of voxels within the three dimensional space using the received transponder signals and/or automatic dependent surveillance-broadcast, ADS-B, signals and/or other flight position information (see at least abstract; wherein evaluating the flight data based on a flight risk map to determine the flight risk through the geographical air space, wherein the flight risk map includes zones, each zone being associated with a certain flight safety score).  
	As per claim 44, Levy discloses an aircraft system comprising a processor and a memory, said memory containing instructions executable by said processor (see at least paragraph 0054), whereby said aircraft system is operative to: 	analyse an intensity map relating to a three dimensional space (see at least paragraph 0093; wherein a flight risk map of the geographical air space is generated based on the defined volumes, where each volume is associated with a certain flight safety score), wherein the intensity map comprises an array of voxels, each voxel defining a volume in the three dimensional space (see at least paragraph 00082; wherein the geographical air space is divided into zones. Optionally, the zones are geometric volumes, for example, cubes), and each voxel having a related traffic intensity value (see at least paragraph 0085; wherein a flight safety score is assigned to each respective zone. The flight safety score is designated from multiple available flight safety scores, based on the presence of at least one existing object type within the respective volume) based on historical flight data through that voxel (see at least paragraphs 0078-0080; wherein dynamic updates of factors affecting zones are received. For example: Weather, which may include current and/or forecasted weather conditions. Air traffic control information, which may include current and/or planned air traffic information, for example, a police helicopter aerial pursuit in progress within a certain area of the town);  ATTORNEY DOCKETPATENT APPLICATION 155262.00002-P128795USPC16/462003 7 	determine a probability of an encounter for a preferred flight path between a start point and an end point via one or more voxels in the three dimensional space (see at least paragraph 0125; wherein the flight plan includes an entrance point into the geographical air space, and an exit point out of the geographical air space), based on traffic intensity values of the one or more voxels along the preferred flight path (see at least paragraph 0128; wherein at 506, when the drone proposes the flight plan, one or more risk scores are calculated for the flight plan based on the flight risk map. For example, a total risk score may be calculated based on scores of respective zones the drone is proposing to fly through. In another example, each zone the drone is proposing to fly through is individually evaluated, to identify zones where the drone is not allowed to fly through (e.g., high risk zone, restricted zone, physical barrier zone)); and 	select the preferred flight path if the probability of encounter is less than a first threshold value (see at least paragraph 0132; wherein the flight plan proposed by the drone and/or each flight plan generated by the server are evaluated. The respective flight plan is approved or rejected. The approval or rejection may be performed by comparing the total calculated risk of flight to a predefined total risk threshold. When multiple flight plans are proposed, a subset of one or more flight routes with acceptable total flight risk is designated. The approval or rejection may be performed by checking whether a portion (or all) of the flight plan involves flying through certain zones. For example, a flight plan that flies only through low risk zones is approved. In another example, a flight plan that includes a short flight segment through a restricted zone is denied).  
	As per claim 47, Levy discloses a flight control system for controlling an aircraft system, and comprising a processor and a memory, said memory containing instructions executable by said processor (see at least paragraph 0054), whereby said flight control system is operative to:	analyse an intensity map relating to a three dimensional space (see at least paragraph 0093; wherein a flight risk map of the geographical air space is generated based on the defined volumes, where each volume is associated with a certain flight safety score), wherein the intensity map comprises an array of voxels, each voxel defining a volume in the three dimensional space (see at least paragraph 00082; wherein the geographical air space is divided into zones. Optionally, the zones are geometric volumes, for example, cubes), and each voxel having a related traffic intensity value (see at least paragraph 0085; wherein a flight safety score is assigned to each respective zone. The flight safety score is designated from multiple available flight safety scores, based on the presence of at least one existing object type within the respective volume) based on historical flight data through that voxel (see at least paragraphs 0078-0080; wherein dynamic updates of factors affecting zones are received. For example: Weather, which may include current and/or forecasted weather conditions. Air traffic control information, which may include current and/or planned air traffic information, for example, a police helicopter aerial pursuit in progress within a certain area of the town); 	determine a probability of an encounter for a preferred flight path between a start point and an end point via one or more voxels in the three dimensional space (see at least paragraph 0125; wherein the flight plan includes an entrance point into the geographical air space, and an exit point out of the geographical air space), based on traffic intensity values of the one or more voxels along the preferred flight path (see at least paragraph 0128; wherein at 506, when the drone proposes the flight plan, one or more risk scores are calculated for the flight plan based on the flight risk map. For example, a total risk score may be calculated based on scores of respective zones the drone is proposing to fly through. In another example, each zone the drone is proposing to fly through is individually evaluated, to identify zones where the drone is not allowed to fly through (e.g., high risk zone, restricted zone, physical barrier zone)); and 	select the preferred flight path if the probability of encounter is less than a first threshold value (see at least paragraph 0132; wherein the flight plan proposed by the drone and/or each flight plan generated by the server are evaluated. The respective flight plan is approved or rejected. The approval or rejection may be performed by comparing the total calculated risk of flight to a predefined total risk threshold. When multiple flight plans are proposed, a subset of one or more flight routes with acceptable total flight risk is designated. The approval or rejection may be performed by checking whether a portion (or all) of the flight plan involves flying through certain zones. For example, a flight plan that flies only through low risk zones is approved. In another example, a flight plan that includes a short flight segment through a restricted zone is denied).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Levy et al. (USPGPub 2016/0140851) in view of Teague (USPGPub 2018/0020081).	As per claim 14, Levy does not explicitly mention wherein selecting an alternative flight path comprises first attempting to selecting a flight path having a different altitude in the three dimensional space compared to the preferred flight path, or a flight path having a minimum altitude in the three dimensional space. 	However Teague does disclose:	wherein selecting an alternative flight path comprises first attempting to selecting a flight path having a different altitude in the three dimensional space compared to the preferred flight path, or a flight path having a minimum altitude in the three dimensional space (see at least paragraph 0060; wherein the processor may change one or more of a flight direction or flight path, a flight speed, and an altitude based on the information that is relevant to the UAV. As another example, the processor may control the UAV to descend to a charging station, seek shelter, avoid a collision, change a planned route to a destination, avoid an approaching weather event, make an emergency landing, or another behavior (which may include a set of behaviors or a sequence of behaviors). In some embodiments, adjusting the parameter may include adjusting one or more specific parameters, such as direction, speed, or altitude. In some embodiments, adjusting the parameter may include initiating a preset behavior or instruction set involving two or more parameter adjustments).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Teague with the teachings as in Levy. The motivation for doing so would have been to improve the safety and efficiency of UAV operations, see Teague paragraph 0073.

Claims 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Levy et al. (USPGPub 2016/0140851) in view of Roy et al. (US 9,262,929).	As per claim 17, Levy does not explicitly mention wherein selecting an alternative flight path comprises: receiving population density data relating to the population density under a voxel; and using the population density data as at least part of the step of selecting the alternative flight path.	However Roy does disclose:	wherein selecting an alternative flight path comprises: receiving population density data relating to the population density under a voxel (see at least column 4 lines 43-57; wherein the term "societal-consideration data" as used herein should be understood to include data related to societal considerations that may influence where and/or how UAVs travel, such as one or any combination of information regarding temporary or permanent densely populated areas); and 		using the population density data as at least part of the step of selecting the alternative flight path (see at least column 21 lines 11-20; wherein the computer-based flight planner may then compute a societal-consideration cost for various candidate trajectories based on the societal-consideration costs of the different areas over which the trajectory would take a UAV. And the computer-based flight planner may then select a trajectory having a minimum societal-consideration cost).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Teague with the teachings as in Levy. The motivation for doing so would have been to improve the accuracy of and/or prevent drift of an IMU, see Roy column 13 lines 1-3.

Claims 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Levy et al. (USPGPub 2016/0140851) in view of Burgin et al. (USPGPub 2014/0309817). 	As per claim 27, Levy does not explicitly mention wherein generating a traffic intensity value for a voxel comprises determining a number of aircraft that have passed through the voxel over a period of time.	However Burgin does disclose:	wherein generating a traffic intensity value for a voxel comprises determining a number of aircraft that have passed through the voxel over a period of time (see at least paragraph 0027; wherein it is expected that these various control systems, when operational, will provide an aircraft with data regarding the position, speed, altitude, course, and other operational data regarding other aircraft in the vicinity. This data may thus be used to determine the number of aircraft on any given approach path into an airport, any en route flight path, etc).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Burgin with the teachings as in Levy. The motivation for doing so would have been to provide a system that can portray procedure-related information to pilots and/or other aircrew members in a manner that is reflective of real-time conditions of, or encountered by, the aircraft and provide a system that can compare the time, fuel, and operational cost to fly published procedures taking into account the real-time conditions, see Burgin paragraph 0006.

Claims 28-29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Levy et al. (USPGPub 2016/0140851) in view of Baldwin et al. (US 7,194,353). 	As per claim 28, Levy does not explicitly mention wherein a probability value of each aircraft is distributed across the array of voxels according to the distance between an aircraft and the nearest N nodes associated with the nearest N voxels.	However Baldwin does disclose:	wherein a probability value of each aircraft is distributed across the array of voxels according to the distance between an aircraft and the nearest N nodes associated with the nearest N voxels (see at least column 8 lines 51-54; wherein each type of threat 202 has at least an associated threat level (e.g., a probability of kill, a probability of damage, or some other suitable numerical indication of threat risk) and an associated range (represented in FIG. 2 by the radii of the threat spheres 218). The threat level associated with a given threat 202 may be treated as constant within the threat sphere 218 or may be treated as varying (e.g., decreasing) with distance from the threat 202).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Baldwin with the teachings as in Levy. The motivation for doing so would have been to reduce mistakes, see Baldwin column 3 lines 50-54.	As per claim 29, Baldwn does disclose wherein the distribution is linear or non-linear with distance (see at least column 8 lines 51-54; wherein each type of threat 202 has at least an associated threat level (e.g., a probability of kill, a probability of damage, or some other suitable numerical indication of threat risk) and an associated range (represented in FIG. 2 by the radii of the threat spheres 218). The threat level associated with a given threat 202 may be treated as constant within the threat sphere 218 or may be treated as varying (e.g., decreasing) with distance from the threat 202).  

Claims 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Levy et al. (USPGPub 2016/0140851) in view of Herman et al. (USPGPub 2013/0124089).	As per claim 37, Levy does not explicitly mention wherein: the intensity map comprises a plurality of time slices, each time slice comprising traffic intensity values for each of the voxels in the array for that time slice; and wherein analysing the intensity map relating to the three dimensional space comprises analysis the intensity map of one or more time slices relating to a time period during which the flight path is being determined.	However Herman does disclose:	wherein: the intensity map comprises a plurality of time slices, each time slice comprising traffic intensity values for each of the voxels in the array for that time slice (see at least paragraph 0044; wherein determining an optimal flight path for an aircraft froze. a starting point to a destination point within an allotted time interval in accordance with the present invention. At 202, the allotted time interval is divided into a plurality of time periods. For example, appropriate time intervals can he determined according to the processing resources of the system, the length of the allotted time interval, the position and maximum velocity of one or more known threats, and one or more characteristics of the aircraft (e.g., velocity and altitude)); and 	wherein analysing the intensity map relating to the three dimensional space comprises analysis the intensity map of one or more time slices relating to a time period during which the flight path is being determined (see at least paragraph 0048; wherein final cost map is generated as a combination of the associated constituent cost maps for the plurality of time periods at 210. For example, the value of each cell in the final cost map is a linear combination of values of corresponding cells across the constituent cost maps for the plurality of time periods. The weights for the linear combination can be functions of the duration of each time period, generated according to a likelihood that a threat will be within a threshold distance of the aircraft, or generated through any appropriate means. Other methods for combining the plurality of cost maps can also be utilized. In one implementation, an additional cost can be assigned to at least one cell of the final cost map according to nearby geographical features).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Herman with the teachings as in Levy. The motivation for doing so would have been to provide the optimal path with the lowest total cost to lower threat to the aircraft, see Herman paragraph 0005.


Allowable Subject Matter
Claim(s) 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach partitioning a flight path of length D into a series of K elements, each element of length D/K; for each of the K elements, interpolating a local intensity (pFPS) from the array of voxels to a point in the centre of the element; and determining the probability of encounter for a particular element based on the local traffic intensity value multiplied by the time taken for the aircraft system to cover the element.	Claim 10 is also object to by virtue of their dependency.
Claim(s) 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein a linear distribution for an aircraft located at point X, defined as xae, yac, zac: at time t1 is given by:   
    PNG
    media_image1.png
    47
    520
    media_image1.png
    Greyscale

For the 1..N values of min (di, j, ,k, t1): 
    PNG
    media_image2.png
    58
    190
    media_image2.png
    Greyscale
            


Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2018/0082597 – Provides a method of changing the flight path of an aircraft, the aircraft being one in a set of aircraft, each aircraft in the set having a flight path in accordance with a transit schedule, the transit schedule including required loaded periods and replaceable unloaded periods.	US 4,377,848 – Provides an automatic pilot apparatus, for controlling an aircraft during the execution of a maneuver to capture a predetermined altitude, utilizes an altitude control law formula and signal which define a circular flight path intercepting the predetermined altitude and which result in a normal acceleration force on the aircraft	US 5,408,413 – Provides a Flight Management System for aircraft whereby time-constrained flight can be achieved while maintaining predetermined input parameters selected for minimizing cost of flight, wherein arbitrary points in the flight plan can be designated as time-constraint points, and wherein flight segments can be arbitrarily selected for exclusion from any speed variation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662